Title: To Thomas Jefferson from Oliver Pollock, 27 February 1792
From: Pollock, Oliver
To: Jefferson, Thomas


          
            Sir
            Philadelphia February 27th: 1792.
          
          The peculiar predicament in which I am placed will I hope in some measure apologize for troubling you with this Letter.
          In the year 1783 the United States were pleased to appoint me their Commercial Agent at the Havana at which place I resided in that character until 1785. It is not necessary to detail to you the Embarrassments that I met with in that Government from my Creditors or rather those of the United States and of the State of Virginia, by whose orders I had run in Debt for large sums at New-Orleans during my Agency in the Contest with Great Britain. Let it suffice to say that I have lately settled and paid off his Catholic Majesty’s Commissioners all the Debts which I had contracted with his Majesty or his subjects at New-Orleans and the Havana. I therefore now come to request your interference with his Catholic Majesty’s Commissioners respecting the sum of 9574 ¼ Dollars in the enclosed Affidavit mentioned with the Interest since the Day of attachment which sum was taken and detained from me ever since, on account of the Bills I drew by order of the Executive of Virginia, which you no doubt must recollect as that order was cloathed with your own signature as Governor of that State. I have made sundry attempts with the Commrs. of his Catholic Majesty to have this sum discounted out of the monies I owed to his subjects but all in vain, and all communication between the United States and the Havana being prohibited I have never had it in my power to receive the money or any compensation therefor. The fact I believe, is that the Government at the Havana has recovered the money for my account, in consequence of which I beg your application to his Catholic Majesty’s Commissioners for it.
          It may probably be urged by that Government that the money or some part thereof was never recovered from the Bakers and that from the length of time they are now Dead or become Bankrupts, but as Government then put it out of my power to recover those Debts; I must expect redress from them or the State of Virginia for my private property that was wrested from me on account of her Debts. I make no demand of my carriage and Mules as the late Count de Galvez on his arrival at the Havana as Governor very generously restored them to me.—I have the Honor to be Sir, Your most Obedient and Most Humble Servant,
          
            Olr. Pollock
          
        